Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted to the extent of directing an examination of the defendants John Plastropoulos and Evangelos Hardaloupas on" items 1, 2, 3, 4, 10, 11, 12, 16, 17, 19 and 22 of the notice of motion; and the said order affirmed as to the defendant Hellenic Bank Trust Company, through John Plastropoulos. (See McGowan v. Eastman, 271 N. Y. 195.) The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Untermyer and Cohn, JJ.